Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,14-17,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MCGEE et al. (US PG PUB 20190318433).

In regards to claim 1, MCGee discloses a system for managing blockchain-based trustable transaction services, comprising: a blockchain network of a plurality of trustable nodes that comprises:
a trading platform node corresponding to a trading platform for providing blockchain-based trustable trading services between a buyer and a seller (McGee, abstract, “…a real estate marketplace incorporating computerized systems and methods. The marketplace may incorporate a platform and/or application (app) operable to provide a user with one or more functions for a real estate process. The marketplace may be integrated with blockchain whereby secured blockchain-based ledger structures are generated to facilitate a secured and traceable real estate process. Users of the marketplace may include buyers, sellers, agents and/or other service providers. Each type of user will experience a different flow of options and steps in accordance with the activities of said user in a real estate process. Agents and other service providers compete to provide services to buyers and seller users in a real estate process. The choice of agent and other service providers, the services to be provided, and the fees for such services relating to the real estate process are all driven by the buyer and seller users”),
wherein the buyer is verified to have a trustable automatic payment service guaranteed by a buyer financial institution that automatically makes a payment on behalf of the buyer in response to that a condition specified in a smart contract deployed on a blockchain of the blockchain network is met; and
a buyer financial institution node corresponding to the buyer financial institution (MCGee, para 0074, “The enforcement will be a computer generated transfer of funds from the buyer user's financial institution account to a seller user's financial institution account. The funds will be transferred automatically, upon the event set out in the smart contract as the trigger for the transfer of fund”)
wherein the trading platform node is configured to:
store order data of an order on a corresponding blockchain for the order after the order is confirmed by the buyer and the seller on the trading platform, the order data comprising one or more payment conditions for the order (McGee, para 0073, “ Through integration or other incorporation with blockchain the marketplace provides users with secured blockchain-based ledger operability, whereby events, such as payments, in a real estate process can be recorded in blockchain ledgers. In some embodiments of the present invention, blockchain can be operable with the marketplace to detect an occurrence of a triggering event, and may access and decrypt a set of rules hashed into the secure blockchain-based ledger using a confidentially-held master cryptographic key. The marketplace may identify a rule associated with the detected event, and perform one or more operations consistent with the rule. The detected event may correspond to a payment for a real estate purchase, a payment for an agent's commission, transfer of real estate title, or some other type of event. The operations performed may be in accordance with one or more terms or conditions of a contractual agreement (e.g., a smart contract) between users of the marketplace to effect a step in the real estate process occurring between said users. Thus, the blockchain integration can facilitate smart contracts being incorporated in the marketplace to establish and enforce the obligations of the users in the real estate process they engage in with each other”); and
generate a corresponding smart contract for the order based on the order data of the order, wherein the corresponding smart contract comprises an automatic function that automatically instructs the buyer financial institution to make an order payment for the order to the seller in response to determining that a corresponding payment condition for the order payment is met (MCGee, para 0074, “A smart contract is generally a contract that is at least partially in the form of a computer protocol intended to digitally facilitate, verify, or enforce the negotiation or performance of an agreement between users of the marketplace. For example, any contract for services between a real estate agent user and a buyer or seller user or other interactions of users. A smart contract facilitates the performance of credible transactions. There is no human interaction required for terms of a smart contract to be enforced, or any requirement for any third party to enforce the terms of the contract. Enforcement of smart contract terms is trackable and irreversible, because these terms are enforced by a computer-generated activity occurring in accordance with a trigger aligned with a term of the contract. Blockchain technologies can function to enforce a smart contract and record the events occurring in relation to such enforcement. For example, enforcement of a term to disburse funds to a seller user occurring upon acceptance of the statement of accounts for the sale of real estate may occur in a smart contract for a real estate process. The enforcement will be a computer generated transfer of funds from the buyer user's financial institution account to a seller user's financial institution account. The funds will be transferred automatically, upon the event set out in the smart contract as the trigger for the transfer of funds. Blockchain will generate a ledger confirmation, such as one or more blocks, that is a record of the transfer of funds. The blockchain record can be referenced as verification of the transfer of funds, and as compliance with the terms of the smart contract. Smart contracts and blockchain functionalities can also be applied to any other step in a real estate process”; and
wherein the buyer financial institution node is configured to:
communicate with a computing device of the buyer financial institution to verify that the buyer has the trustable automatic payment service guaranteed by the buyer financial institution (MCGee, para 0074, “The blockchain record can be referenced as verification of the transfer of funds, and as compliance with the terms of the smart contract”), and
execute the corresponding smart contract, wherein executing the corresponding smart contract comprises automatically instructing the computing device of the buyer financial institution to make the order payment to the seller in response to determining that the corresponding payment condition for the order payment is met (McGee, para 0074).

In regards to claim 2, MCGee teaches wherein the buyer financial institution node is configured to: receive order payment data confirming that the buyer financial institution has made the order payment to the seller; and store the order payment data on the corresponding blockchain (MCGee, para 0074, “The funds will be transferred automatically, upon the event set out in the smart contract as the trigger for the transfer of funds. Blockchain will generate a ledger confirmation, such as one or more blocks, that is a record of the transfer of funds. The blockchain record can be referenced as verification of the transfer of funds, and as compliance with the terms of the smart contract. Smart contracts and blockchain functionalities can also be applied to any other step in a real estate process”).

In regards to claim 3, McGee teaches wherein the trading platform is configured to: receive the order payment data from the corresponding blockchain; and provide a payment status to the buyer and the seller based on the order payment data (MCGee, para 0207, “Each service provider of the marketplace will have knowledge of the status of the service that they are providing, for example, such as that the service is in progress, completed or not yet started. Said service provider will be able to provide such status information to the system for use by the system to update the workflow. Service providers may have access to information that other users of the system are not privy to, due to the service providers' role in the provision of services via the marketplace”).

In regards to claim 14, McGee teaches a computer-implemented method performed in a blockchain network of a plurality of trusted nodes, comprising: in a trading platform node corresponding to a trading platform for providing blockchain-based trustable trading services between a buyer and a seller, wherein the buyer is verified to have a trustable automatic payment service guaranteed by a buyer financial institution that automatically makes a payment on behalf of the buyer in response to that a condition specified in a smart contract deployed on a blockchain of the blockchain network is met: and storing order data of an order on a corresponding blockchain for the order after the order is confirmed by the buyer and the seller on the trading platform, the order data comprising one or more payment conditions for the order; and generating a corresponding smart contract for the order based on the order data of the order, wherein the corresponding smart contract comprises an automatic function that automatically instructs the buyer financial institution to make an order payment for the order to the seller in response to determining that a corresponding payment condition for the order payment is met; and in a buyer financial institution node corresponding to the buyer financial institution: communicating with a computing device of the buyer financial institution to verify that the buyer has the trustable automatic payment service guaranteed by the buyer financial institution; and executing the corresponding smart contract, wherein executing the corresponding smart contract comprises automatically instructing the computing device of the buyer financial institution to make the order payment to the seller in response to determining that the corresponding payment condition for the order payment is met (see response to claim 1).

In regards to claim 15, McGee teaches receiving, by the buyer financial institution node, order payment data confirming that the buyer financial institution has made the order payment to the seller; and storing, by the buyer financial institution node, the order payment data on the corresponding blockchain (see response to claim 2). 

In regards to claim 16, McGee teaches receiving, by the trading platform, the order payment data from the corresponding blockchain; and providing, by the trading platform, a payment status to the buyer and the seller based on the order payment data (see response to claim 3).

In regards to claim 17, McGee teaches executing, by the buyer financial institution node, the corresponding smart contract to automatically instruct the computing device of the buyer financial institution to make the order payment to the seller in response to determining that a predetermined time has reached or a predetermined time period has lapsed after the corresponding payment condition for the order payment is met (see response to claim 4).


In regards to claim 20, McGee teaches a non-transitory, computer-readable medium storing instructions executable by a computer system in a blockchain network of a plurality of trusted nodes, wherein upon such execution: in a trading platform node corresponding to a trading platform for providing blockchain-based trustable trading services between a buyer and a seller, wherein the buyer is verified to have a trustable automatic payment service guaranteed by a buyer financial institution that automatically makes a payment on behalf of the buyer in response to that a condition specified in a smart contract deployed on a blockchain of the blockchain network is met: and storing order data of an order on a corresponding blockchain for the order after the order is confirmed by the buyer and the seller on the trading platform, the order data comprising one or more payment conditions for the order; and generating a corresponding smart contract for the order based on the order data of the order, wherein the corresponding smart contract comprises an automatic function that automatically instructs the buyer financial institution to make an order payment for the order to the seller in response to determining that a corresponding payment condition for the order payment is met; and in a buyer financial institution node corresponding to the buyer financial institution: communicating with a computing device of the buyer financial institution to verify that the buyer has the trustable automatic payment service guaranteed by the buyer financial institution; and executing the corresponding smart contract, wherein executing the corresponding smart contract comprises automatically instructing the computing device of the buyer financial institution to make the order payment to the seller in response to determining that the corresponding payment condition for the order payment is met (see response to claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over MCGEE et al. (US PG PUB 20190318433  in view of Turetsky et al. (US PG PUB 20200118068).

In regards to claim 4, MCGEE teaches wherein the buyer financial institution node is configured to: execute the corresponding smart contract to automatically instruct the computing device of the buyer financial institution to make the order payment to the seller in response, but does not specifically mention determining that a predetermined time has reached or a predetermined time period has lapsed after the corresponding payment condition for the order payment is met. Turetsky teaches determining that a predetermined time has reached or a predetermined time period has lapsed after the corresponding payment condition for the order payment is met (Turetsky, para 0035, commit time varies from a few seconds to a few hours). It would have been obvious to a person having ordinary skill in the art a t the time of the invention to include in MCGEE determining that a predetermined time has reached or a predetermined time period has lapsed after the corresponding payment condition for the order payment is met as is taught by Turetsky, since this will all for monitoring of payment and assure notify the parties of normal payment delays.

In regards to claim 5, the combination of McGee and Turetsky teaches wherein the buyer has a buyer financial account in the buyer financial institution, and the seller has a seller financial account in a seller financial institution, and
wherein the buyer financial institution node is configured to execute the corresponding smart contract to automatically instruct the computing device of the buyer financial institution to make the order payment directly to the seller financial account in the seller financial institution, without going through the trading platform, in response to determining that the corresponding payment condition for the order payment is met (MCGee, para 0074, “The enforcement will be a computer generated transfer of funds from the buyer user's financial institution account to a seller user's financial institution account. The funds will be transferred automatically, upon the event set out in the smart contract as the trigger for the transfer of fund”.

In regards to claim 6, the combination of McGee and Turetsky teaches wherein the blockchain network of the plurality of trustable nodes further comprises: a seller financial institution node corresponding to the seller financial institution (MCGee, para 0074, seller user’s financial institution account).

In regards to claim 7, the combination of McGee and Turetsky teaches wherein the buyer financial institution node corresponding to the buyer financial institution and the seller financial institution node corresponding to the seller financial institution belong to the blockchain network of the plurality of trustable nodes (MCGee, para 0074, “The enforcement will be a computer generated transfer of funds from the buyer user's financial institution account to a seller user's financial institution account. The funds will be transferred automatically, upon the event set out in the smart contract as the trigger for the transfer of funds. Blockchain will generate a ledger confirmation, such as one or more blocks, that is a record of the transfer of funds. The blockchain record can be referenced as verification of the transfer of funds, and as compliance with the terms of the smart contract. Smart contracts and blockchain functionalities can also be applied to any other step in a real estate process”).

In regards to claim 18, McGee teaches wherein the buyer has a buyer financial account in the buyer financial institution, and the seller has a seller financial account in a seller financial institution, and further comprising: executing, by the buyer financial institution node, corresponding smart contract to automatically instruct the computing device of the buyer financial institution to make the order payment directly to the seller financial account in the seller financial institution, without going through the trading platform, in response to determining that the corresponding payment condition for the order payment is met (see response to claim 5).

In regards to claim 19, McGee teaches wherein the buyer financial institution node corresponding to the buyer financial institution and a seller financial institution node corresponding to the seller financial institution belong to the blockchain network of the plurality of trusted nodes (see response to claim 7).

Claim(s) 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over MCGEE et al. (US PG PUB 20190318433) in view of Turetsky and further in view of Shinya (US PG PUB 20220292467).

In regards to claim 8, the combination of MCGEE, Turetsky, and Shinya teach wherein the trading platform node is configured to: after the buyer logs in a buyer trading account on the trading platform, communicate with the buyer financial institution node to verify whether a buyer financial account of the buyer in the buyer financial institution is qualified for the trustable automatic payment service on the trading platform, the buyer trading account comprising information of the buyer financial account (Shinya, para 0169,  “A shipper screen 700 indicates an example of a status display screen that is displayed in a state where the shipper 2 has logged in to the shipper node 100B. The shipper screen 700 includes a policy summary field 701 and an electronic wallet field 730 of a shipper. In the policy summary field 701, items of a policy and values of the items, a premium payment status 702, and an insurance owner 703 are displayed. In the electronic wallet field 730, a wallet balance 731, a billed amount of payment 732, and a balance after payment 733 are displayed. Basically, the insurer 6 can also view a similar screen”). The examiner further notes that even though the functionality is centered on a shipper and not a buyer, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date (at time the invention was made), to substituting the buyer for the shipper and incorporate it into the system of wherein the trading platform node is configured to: after the buyer logs in a buyer trading account on the trading platform, communicate with the buyer financial institution node to verify whether a buyer financial account of the buyer in the buyer financial institution is qualified for the trustable automatic payment service on the trading platform, the buyer trading account comprising information of the buyer financial account since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.

In regards to claim 9, the combination of MCGEE, Turetsky, and Shinya teach wherein the corresponding smart contract further comprises: an order status update function that automatically updates a status of the order in response to determining the status of the order is changed based on order status data uploaded to the corresponding blockchain (MCGee, para 0207, “Each service provider of the marketplace will have knowledge of the status of the service that they are providing, for example, such as that the service is in progress, completed or not yet started. Said service provider will be able to provide such status information to the system for use by the system to update the workflow. Service providers may have access to information that other users of the system are not privy to, due to the service providers' role in the provision of services via the marketplace”).

In regards to claim 10, the combination of MCGEE, Turetsky, and Shinya teach wherein the status of the order indicates at least one of: products associated with the order having been prepared or shipped by the seller,
the products having been inspected by a customs office,
the products being transported by at least one logistics provider,
a bill of landing associated with the order having been submitted by the seller on the trading platform,
the submitted bill of landing having been confirmed by the buyer on the trading platform,
an invoice associated with the order having been generated by the blockchain network,
the generated invoice having been confirmed by the buyer,
a consensus having been reached between the buyer and the seller on the order,
an automatic payment having been made by the buyer financial institution,
the automatic payment having been received by the seller, or
the products having been received by the buyer (McGee, para 0074, an automatic payment being made by the buyer financial institution).

In regards to claim 11, the combination of MCGEE, Turetsky, and Shinya teach wherein the blockchain network of the plurality of trustable nodes further comprises at least one of: a customs office node corresponding to a customs office, wherein the order status data comprises custom data uploaded to the corresponding blockchain by the customs office node, or a logistic provider node corresponding to at least one logistics provider, wherein the order status data comprise logistic data uploaded to the corresponding blockchain by the logistic provider node (Turetsky, FIG 1, Childchain related to logistics item 111).

In regards to claim 12, the combination of MCGEE, Turetsky, and Shinya teach wherein the one or more payment conditions comprises a first payment condition for a first payment for the order and a second payment condition for a second payment for the order, and 
wherein the buyer financial institution node is configured to: execute the corresponding smart contract to automatically instruct the computing device of the buyer financial institution to make the first payment to the seller in response to determining that the first payment condition for the first payment is met (Turetsky, para 0065, “The distribute payment from a customer or escrow wallet to a carrier account or wallet. The verification smart contract may also send retrieved database screening results to another blockchain at any tier of the hierarchical blockchain architecture (e.g., a GTM subchain or customs clearance childchain))., and execute the corresponding smart contract to automatically instruct the computing device of the buyer financial institution to make the second payment to the seller in response to determining that the second payment condition for the second payment is met (MCGEE, para 0073, “he detected event may correspond to a payment for a real estate purchase, a payment for an agent's commission, transfer of real estate title, or some other type of event. The operations performed may be in accordance with one or more terms or conditions of a contractual agreement (e.g., a smart contract) between users of the marketplace to effect a step in the real estate process occurring between said users. Thus, the blockchain integration can facilitate smart contracts being incorporated in the marketplace to establish and enforce the obligations of the users in the real estate process they engage in with each other”). 

Claim(s) 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over MCGEE et al. (US PG PUB 20190318433) in view of Turetsky in view of Shinya (US PG PUB 20220292467) and further in view of Boldin (US PG PUB 20070288326).

In regards to claim 13, the combination of MCGEE, Turetsky and Shinya teach
a bill of landing associated with the order having been submitted by the seller on the trading platform, the submitted bill of landing having been confirmed by the buyer on the trading platform, an invoice associated with the order having been generated by the blockchain network, the generated invoice having been confirmed by the buyer, or a consensus having been reached between the buyer and the seller on the order, but does not specifically mention wherein the first payment is an initial payment of the order, and the first payment condition comprises the order having been validated on the trading platform, and wherein the second payment is a remaining payment of the order. Boldin teaches wherein the first payment is an initial payment of the order, and the first payment condition comprises the order having been validated on the trading platform, and wherein the second payment is a remaining payment of the order (Boldin, para 0016, “then an order is placed by a known customer, a portion of the total is submitted for preauthorization prior to shipping so that the customer's payment capability can be established. In another example of this embodiment, when a large order is placed, such as when a business entity makes a purchase, only a portion of the total price may be submitted for credit card preauthorization. In this way, the retailer is able to preauthorize at least a down payment amount against an invoice before shipping, thus balancing the risk for potential non-payment, without requiring the total purchase price to be preauthorized”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in MCGEE, Turetsky, and Shinya, wherein the first payment is an initial payment of the order, and the first payment condition comprises the order having been validated on the trading platform, and wherein the second payment is a remaining payment of the order as is taught by Boldin, since this will allow for the making and recording of several payments which can be tracked in the smart contract.

Discussion of additional Cited Art
US PG PUB to Alferov teaches “ authentication, immutability and trusted timestamping of large audit event logs reported by electronic platforms are disclosed. In an embodiment, a method involves: audit log events aggregation into timeframe aligned data blocks, reporting of data block hashes into blockchain database for authentication, immutability and trusted timestamping. An aspect of the method involves achieving authentication, immutability and trusted timestamping guarantees for audit log events with low computational and networking overhead due to utilization of blockchain database consensus protocol only for batched event data blocks rather than for separate events. Multiple events during specific period of time are grouped into separate data block and cryptographic hash of the whole block is reported to blockchain database to ensure its authentication, immutability and trusted timestamping” (abstract). Alferov, however fails to teach the claims as a whole. 

NPL
Nobul teaches “a real estate technology platform that connects consumers with the right agent for them, is excited to announce that it has integrated blockchain technologies with its online open digital marketplace. A recently added blockchain component of Nobul's platform architecture has made tracking and managing contracts more transparent and auditable across the real estate transaction process which is a traditionally opaque business”. Nobul, however fails to teach the claims as a whole.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3684) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3684